     Case 2:08-cr-00114-TLN-DB Document 400 Filed 12/02/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                    No. 2:08-cr-00114-TLN-DB
12                      Respondent,
13
              v.                                      ORDER
14
         STEFAN WILSON,
15
                        Movant.
16

17

18           Movant Stefan Wilson (“Movant”) is a federal prisoner proceeding pro se. The matter

19   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

20   Rule 302.

21           Currently before the Court is Movant’s Motion to Amend, filed on March 1, 2016.1 (ECF

22   No. 291.) On August 16, 2017, the magistrate judge ordered supplemental briefing on Movant’s

23   motion. (ECF No. 347.) Following receipt of the briefs (ECF Nos. 348, 356), on December 27,

24   2017, the magistrate judge filed findings and recommendations herein which were served on all

25
     1
26          The motion is reflected on the docket as a Motion to Vacate, Set Aside or Correct
     Sentence Under 28 U.S.C. 2255, but the pleading is titled “Motion for Leave to Amend Petition
27   Under Fed. R. Civ. P. 15(a) to State Brady v. Maryland Claim and Claim of Outrageous
     Government Misconduct Based Upon Newly Discovered Evidence.” (See ECF No. 291 at 1.)
28   The motion is referred to herein as Movant’s Motion to Amend.
                                                     1
     Case 2:08-cr-00114-TLN-DB Document 400 Filed 12/02/20 Page 2 of 3


 1   parties and which contained notice to all parties that any objections to the findings and

 2   recommendations were to be filed within fourteen (14) days. (ECF No. 359.) On March 23,

 3   2020, after requesting and being granted several extensions of time, Movant filed objections to

 4   the Findings and Recommendations. (ECF No. 392.)

 5          The Court reviews de novo those portions of the proposed findings of fact to which

 6   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

 7   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

 8   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed

 9   findings of fact to which no objection has been made, the Court assumes its correctness and

10   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

11   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

12   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having carefully reviewed the

13   entire file under the applicable legal standards, the Court finds the Findings and

14   Recommendations to be supported by the record and by the magistrate judge’s analysis.

15          Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

16   considered whether to issue a certificate of appealability. Before Petitioner can appeal this

17   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

18   Where the petition is denied on the merits, a certificate of appealability may issue under 28

19   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

20   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of
21   appealability indicating which issues satisfy the required showing or must state the reasons why

22   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

23   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

24   jurists of reason would find it debatable whether the district court was correct in its procedural

25   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

26   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
27   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 1604 (2000)). For the reasons

28   ///
                                                         2
     Case 2:08-cr-00114-TLN-DB Document 400 Filed 12/02/20 Page 3 of 3


 1   set forth in the magistrate judge’s Findings and Recommendations (ECF No. 359), the Court finds

 2   that issuance of a certificate of appealability is not warranted in this case.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed December 27, 2017 (ECF No. 359), are

 5              adopted in full;

 6          2. Movant’s Motion for Leave to Amend (ECF No. 291) is DENIED;

 7          3. The Clerk of Court is directed to close the companion civil case; and

 8          4. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 9              2253.

10          IT IS SO ORDERED.

11   DATED: December 1, 2020

12

13

14

15                                                                   Troy L. Nunley
                                                                     United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
